


Exhibit 10.1

CONFORMED COPY
Dated 2 May 2007
 
 
Shire plc
and
ABN AMRO Bank N.V. and NM Rothschild & Sons Limited (trading together
as ABN AMRO Rothschild, an unincorporated equity capital markets joint venture)
and
Barclays Bank PLC
and
Citigroup Global Markets Limited
and
Goldman Sachs International
and
Morgan Stanley & Co. International plc
and
Others
 
SUBSCRIPTION AGREEMENT
 
U.S.$1,000,000,000
2.75 per cent Convertible Bonds due 2014
(subject to an increase by up to a further U.S.$100,000,000 pursuant to the
exercise of
an over-allotment option described herein)
convertible into ordinary shares of Shire plc
 
Linklaters
 
Ref: CJXW/AKG
 
Linklaters LLP


--------------------------------------------------------------------------------



Shire plc (the “Issuer”)
U.S.$1,000,000,000
2.75 per cent Convertible Bonds due 2014
(subject to an increase by up to a further U.S.$100,000,000 pursuant to
the exercise of an over-allotment option described herein)
 
Subscription Agreement
 
To:
ABN AMRO Bank N.V. and NM Rothschild & Sons Limited (trading together as ABN
AMRO Rothschild, an unincorporated equity capital markets joint venture) (“ABN
AMRO Rothschild”);
Barclays Bank PLC (“Barclays”);
Citigroup Global Markets Limited (“Citi”);
Goldman Sachs International (“Goldman Sachs International”);
Morgan Stanley & Co. International plc (“Morgan Stanley” and together with ABN
AMRO Rothschild, Barclays, Citi and Goldman Sachs International, the “Joint Lead
Managers”);
 
Deutsche Bank AG and The Royal Bank of Scotland plc, (together with the Joint
Lead Managers, the “Managers”),
 
c/o Goldman Sachs International
Peterborough Court
133 Fleet Street
London EC4A 2BB
 
 
2 May 2007



 
Dear Sirs
 
Shire plc (the “Issuer”) proposes, on and subject to the terms and conditions
stated herein, to issue to the Managers an aggregate of U.S.$1,000,000,000 in
principal amount of 2.75 per cent Convertible Bonds due 2014 (the “Firm
Securities”) convertible into fully paid ordinary shares of par value £0.05 each
(the “Shares”) of the Issuer and to grant the Joint Lead Managers an option as
described in Clause 1.2 to subscribe up to a further U.S.$100,000,000 of such
Convertible Bonds due 2014 solely to cover over-allotments (the “Optional
Securities”, the Firm Securities and any Optional Securities to be issued, being
together referred to herein as the “Securities”, which expression shall, unless
the context otherwise requires, include the temporary and permanent global
securities referred to in Clause 5.2). The Securities are to be constituted by,
and will have the benefit of, a trust deed (the “Trust Deed”) between the Issuer
and BNY Corporate Trustee Services Limited (the “Trustee”), expected to be dated
9 May 2007.
 
The issued Shares are listed on the official list (the “Official List”) of the
Financial Services Authority in its capacity as competent authority (the “UK
Listing Authority”) under the Financial Services and Markets Act 2000 (“FSMA”)
and admitted to trading on the EEA Regulated Market (the “Regulated Market”) of
the London Stock Exchange plc (the “London Stock Exchange”) and the Shares to be
issued upon conversion of the Securities will be listed on the Official List and
admitted to trading on the Regulated Market.
 
-1-

--------------------------------------------------------------------------------


 
The Jersey Preference Shares (as defined in Clause 1.1 below) will be subscribed
by the Managers pursuant to the terms of a share subscription agreement in the
agreed form expected to be dated the date hereof (the “Share Subscription
Agreement”).
 
This Agreement, the Trust Deed, the Agency Agreement (as referred to below) and
the Share Subscription Agreement are together referred to herein as the
“Contracts”.
 
 
1  
Subscription of the Securities

 
1.1  
Issue and Purchase of Securities: On the terms and subject to the conditions of
this Agreement, the Issuer agrees to issue the Firm Securities to the Managers
and, to the extent of the exercise of the Over-allotment Option (as defined in
Clause 1.2), the Optional Securities to the Joint Lead Managers and in each case
to procure that the Securities will be validly issued in a form complying with
the requirements of the Trust Deed. The Managers, in respect of the Firm
Securities, and the Joint Lead Managers, in respect of the Optional Securities,
severally, but not jointly, agree to:

 
1.1.1  
procure subscribers for, failing which to subscribe, the Firm Securities, in the
respective amounts set out opposite their names in Part A of Schedule 1 hereto;

 
1.1.2  
procure subscribers for, failing which to subscribe, the Optional Securities, to
the extent of the exercise of the Over-allotment Option, in the respective
amounts set out opposite their names in Part B of Schedule 1 hereto;

 
1.1.3  
satisfy the consideration for the Firm Securities at a price equal to 100 per
cent. of their principal amount (the “Issue Price”) on 9 May 2007, or such later
date as the Issuer and the Joint Lead Managers on behalf of the Managers may
agree (the “Closing Date”) in the manner provided below; and

 
1.1.4  
satisfy the consideration for any Optional Securities at the Issue Price on the
Closing Date  in the manner provided below.

 
The consideration for the issue of the Firm Securities to each of the Managers
as aforesaid will be the delivery by each such Manager to the Issuer (or as the
Issuer may direct) of the number of fully paid fixed rate no par value
redeemable preference shares (the “Jersey Preference Shares”) in the capital of
Shire Jersey Limited (“Jersey Co”) set out opposite its name in Part A of
Schedule 1 hereto. The consideration for the issue of any Optional Securities to
the Joint Lead Managers will be the delivery by each such Joint Lead Manager of
the number of Jersey Preference Shares as is determined in accordance with Part
B of Schedule 1 hereto. Delivery of Jersey Preference Shares shall be made by
delivery of an executed instrument of transfer in respect thereof (together with
any certificate or certificates issued in respect thereof) to the Issuer (or as
the Issuer may direct).
 
1.2  
Over-allotment Option: On the terms and subject to the conditions of this
Agreement, the Issuer hereby grants to the Joint Lead Managers an option to
subscribe all or any of the U.S.$100,000,000 principal amount of the Optional
Securities (the “Over-allotment Option”) solely to cover over-allotments. Such
Over-allotment Option shall be exercisable at any time on or prior to 7 May 2007
upon the giving of written notice substantially in the form set out in Schedule
2 to this Agreement (the “Option Notice”) to the Issuer by Goldman Sachs
International on behalf of the Joint Lead Managers. Such Option Notice shall be
irrevocable and set forth the aggregate principal amount of the Optional
Securities as to which the option is being exercised. The Issuer agrees to issue
and the Joint Lead

 
-2-

--------------------------------------------------------------------------------


 

  Managers severally, but not jointly, agree to subscribe, or procure
subscribers for, and satisfy the consideration for the Optional Securities in
the manner described in Clause 1.1 above on the Closing Date.

   

1.3  
The Securities: The Issuer will, not later than the Closing Date, enter into
(and provide the Joint Lead Managers on behalf of the Managers with a copy of)
(1) the Trust Deed and (2) a paying and conversion agency agreement (the “Agency
Agreement”) with The Bank of New York, the Trustee and the other agents referred
to in it.

 
1.4  
Conditions: The terms and conditions of the Securities (the “Conditions”) will
be in the agreed form with such amendments (if any) as may be agreed in writing
between the Issuer and the Joint Lead Managers on behalf of the Managers.

 
1.5  
Agreement Among Managers: By signing this Agreement, the Managers agree to be
bound inter se by the terms of the International Capital Market Association
Agreement Among Managers (Version 2) save that the sole stabilising manager
shall be Goldman Sachs International.

 
 
2  
Listing

 
The Issuer confirms that it has caused to be made applications for the
Securities to be admitted to the Official List and to be admitted to trading on
the London Stock Exchange plc’s Professional Securities Market (the “PSM”). In
connection with such applications the Issuer agrees:
 
2.1  
to furnish from time to time any and all documents, instruments, information and
undertakings and publish all advertisements or other material that may be
necessary in order to effect both such admissions; and

 
2.2  
to use its best endeavours to maintain both such admissions so long as any of
the Securities are outstanding (as defined in the Trust Deed) provided that if
at any time the Issuer shall determine that it can no longer reasonably comply
with the requirements for such admissions of the Securities and if maintenance
of such admissions becomes impracticable or unduly onerous, it will use its best
endeavours to obtain and thereafter to maintain a listing, trading and/or
quotation of the Securities on such other major stock exchange, listing
authority, and/or quotation system in a leading financial centre as the Joint
Lead Managers may reasonably request and as the Trustee may approve.

 
 
3  
Distribution and Announcements

 
3.1  
Offering Circular: The Issuer undertakes to prepare an offering circular to be
dated no later than 3 May 2007 in substantially the same form as the draft
offering circular in the agreed form (the “Draft Offering Circular”) save for
such changes as may be agreed between the Issuer and the Joint Lead Managers or
which may be required by the UK Listing Authority or otherwise to comply with
applicable law or regulation (the “Offering Circular”). The Issuer authorises
the Managers to distribute copies of the Offering Circular in connection with
the offering and sale of the Securities (the “Offering”), subject to, and in
accordance with, the terms of Clause 10.

 
3.2  
Publicity: The Issuer confirms the arrangements made on its behalf by the Joint
Lead Managers for announcements in respect of the Securities to be published on
such dates

 
-3-

--------------------------------------------------------------------------------


 

  and in such newspapers or other publications as it may agree with the Joint
Lead Managers.

   

4  
Commission

 
4.1  
Amount of Commission: In consideration for the services provided by the Managers
in respect of the issue of the Securities and the Offering, the Issuer shall pay
(a) on the Closing Date, a combined management and underwriting commission of
1.0 per cent. of the aggregate principal amount of the Securities issued on such
date (the “Commission”) payable to the Managers in proportion to their
respective underwriting commitments, and (b) not later than 35 days after the
Closing Date, a performance-related fee for further management, underwriting and
sales services in respect of the issue of the Securities (the “Discretionary
Fee”) of up to 0.5 per cent. of the aggregate principal amount of the
Securities, payable at the discretion of the Issuer to the Joint Lead Managers
only (or any of them).

 
4.2  
Payment of Commission: The Issuer shall pay the amount of the Commission
referred to in Clause 4.1 on the Closing Date in U.S. dollars in immediately
available funds to such account as shall be notified by the Joint Lead Managers
to the Issuer.

 
4.3  
Determination of Discretionary Fee: The Issuer shall determine not more than 35
days after the Closing Date whether, and the extent to which, the Discretionary
Fee referred to in Clause 4.1(b) is payable and shall give notice to the Joint
Lead Managers of such determination. Upon such determination, the Issuer shall
pay the relevant amount (if any) in U.S. dollars in immediately available funds
to such account as shall be notified by the Joint Lead Managers to the Issuer.

 
 
5  
Closing

 
5.1  
Subject as provided herein, including Clause 9, completion of the transactions
contemplated by Clauses 5.2 and 5.3 shall take place by fax at or before 15.00
(London time) on the Closing Date.

 
5.2  
On the Closing Date, the Issuer will issue the Firm Securities, and to the
extent of the exercise of the Option, the Optional Securities, and deliver to,
or to the order of, the Managers the temporary global bond (exchangeable in
accordance with its terms for a permanent global bond) representing the
Securities (the “Global Security”), duly executed and authenticated, in or
substantially in the form set out in the Trust Deed to be held by or to the
order of a common depositary (the “Common Depositary”) to Euroclear Bank
S.A./N.V. (“Euroclear”) and to Clearstream Banking, société anonyme
(“Clearstream, Luxembourg”).

 
5.3  
Against the delivery of the Global Security, the Joint Lead Managers shall,
severally and not jointly, on behalf of the Managers cause the relevant Jersey
Preference Shares which are deliverable in respect of the Firm Securities, and,
as the case may be the Optional Securities, to be so delivered in accordance
with Clause 1.1.

 
5.4  
The Closing Date may be postponed to such other business day as the Joint Lead
Managers on behalf of the Managers may agree with the Issuer, whereupon all
references herein to the Closing Date shall be construed as being to that later
date.

 
-4-

--------------------------------------------------------------------------------


 
5.5  
The term “business day” as used in this Clause 5 shall mean any day (other than
a Saturday or Sunday) on which commercial banks are open for business in London,
New York, Brussels and Luxembourg.

 
 
6  
Stabilisation and Over-allotment

 
6.1  
In connection with the issue of the Securities, Goldman Sachs International or
any agent of Goldman Sachs International (the “Stabilising Manager”) may, to the
extent permitted by applicable laws and directions, over-allot or effect
transactions with a view to supporting the market price of the Securities and/or
the Shares at a level other than that which might otherwise prevail, but in so
doing the Stabilising Manager shall act as principal and not as agent of the
Issuer. The Stabilising Manager is, however, not obliged to do this. Such
stabilising, if commenced, may be discontinued at any time and must be brought
to an end after a limited period. Such stabilising shall be conducted in
accordance with all applicable laws and rules. Any loss or profit sustained as a
consequence of any such over-allotment or stabilising shall be for the account
of the Joint Lead Managers as agreed between them in an agreement among Managers
which is expected to be dated the date hereof. Any such loss or profit will not
be for the account of Deutsche Bank AG or The Royal Bank of Scotland plc. The
Managers acknowledge that the Issuer has not authorised the creation and issue
of Securities, in excess of U.S.$1,000,000,000 in aggregate principal amount of
the Firm Securities and more than U.S.$100,000,000 in aggregate principal amount
of Optional Securities.

 
6.2  
Each Manager severally represents, warrants and agrees that, prior to being
notified by the Joint Lead Managers that the Securities are free to trade, it
has not offered or sold and will not offer or sell (directly or indirectly
through its Subsidiaries or affiliates as each is defined in the Terms and
Conditions of the Securities) any Securities at a price other than the Issue
Price.

 
 
7  
Representations and Warranties of the Issuer

 
As a condition of the agreement by the Managers to procure subscribers for,
failing which to subscribe the Securities and in consideration thereof, the
Issuer represents and warrants and undertakes to the Managers and each of them
that:
 
7.1  
Incorporation: the Issuer is duly incorporated and validly existing under the
laws of England, with full power and authority to own its assets and conduct its
business as presently owned and/or so conducted, and it is lawfully qualified to
do business in those jurisdictions in which business is conducted by it. Each
subsidiary of the Issuer is duly incorporated and validly existing under the
laws of its jurisdiction of incorporation, with full power and authority to
conduct its business and own its assets as presently owned and/or so conducted,
and is lawfully qualified to do business in those jurisdictions in which
business is conducted by it, save in each case as would not be material in the
context of the issue of the Securities or the Offering.

 
7.2  
Authorisation: the creation of the Securities, their Offering as contemplated by
this Agreement, the execution, authentication (where appropriate) and issue or
delivery by the Issuer of this Agreement, the Trust Deed, the Agency Agreement,
the Share Subscription Agreement, the Securities and the coupons appertaining
thereto (the “Coupons”) and the performance of the obligations to be assumed
thereunder by the Issuer have been duly

 
-5-

--------------------------------------------------------------------------------


 
 

  authorised by all corporate or other action required by the Issuer and the
laws of England or otherwise.

   

7.3  
Compliance: the creation of the Securities and their Offering on the terms and
conditions set out in this Agreement and the issue, execution, authentication
(where appropriate) and delivery of, and the compliance by the Issuer with the
terms of, the Securities, the Coupons, this Agreement, the Share Subscription
Agreement, the Trust Deed and the Agency Agreement:

 
7.3.1  
do not, and as of their date will not, conflict with, or result in a breach of,
any of the terms or provisions of, or constitute a default under, the Memorandum
and Articles of Association of the Issuer or any existing law, rule or
regulation applying to or affecting the Issuer, any of its Subsidiaries or any
of its or their property or any judgment, order or decree of any government,
governmental body or court having jurisdiction over the same; and

 
7.3.2  
do not, and as of their date will not, infringe the terms of, or constitute a
default under, any trust deed, agreement  or other instrument or obligation to
which the Issuer or any of its Subsidiaries is a party or by which the Issuer or
any of its Subsidiaries or any part of its or their undertaking, assets,
property or revenues is bound,

 
save in each case as would not be material in the context of the issue of the
Securities or the Offering.
 
7.4  
Validity: this Agreement and the Share Subscription Agreement constitute, and
the Trust Deed, the Agency Agreement, the Securities and the Coupons when
executed, authenticated (where appropriate) and delivered as herein
contemplated, whether in facsimile or otherwise, will constitute, valid, legally
binding and (save for laws of general application relating to creditors’ rights)
enforceable obligations of the Issuer, and the claims of the holders of the
Securities will rank pari passu with the claims of all other unsecured and
unsubordinated creditors of the Issuer.

 
7.5  
Event of Default: there exists no Event of Default (as defined in Condition 9 of
the Conditions) and no condition, event or act which with the giving of notice
and/or the lapse of time and/or the satisfaction of any other condition would
(if the Securities were in issue at the date hereof) constitute an Event of
Default and the Issuer is not in breach or default under any agreement or deed
or other instrument to which it is a party or which is binding on it or any of
its assets to an extent or in a manner which is material in the context of the
Securities.

 
7.6  
Capitalisation

 
7.6.1  
the Issuer has a duly authorised and issued share capital as per the
descriptions thereof contained in the Draft Offering Circular;

 
7.6.2  
none of the Shares to be issued or delivered on conversion of the Securities
will be issued or delivered in violation of the pre-emptive rights of any holder
of Shares;

 
7.6.3  
the Issuer has available for issue and authority to allot sufficient authorised
but unissued Shares to enable the conversion rights attaching to the Securities,
and all other rights of subscription and exchange for and conversion into Shares
to be satisfied at the current conversion prices, exchange prices, subscription
prices or exercise prices;

 
-6-

--------------------------------------------------------------------------------


 
 
7.6.4  
the Issuer will use its reasonable endeavours to ensure that the Shares to be
issued and/or delivered upon conversion of the Securities, will be fully-paid
and will be listed on the Official List and admitted to trading on the Regulated
Market;

 
7.6.5  
the Shares to be issued and/or delivered upon conversion of the Securities will
rank as provided in condition 5(i) and the Shares will conform to the respective
descriptions thereof contained in the Draft Offering Circular; and

 
7.6.6  
between the date hereof and the Closing Date (both dates inclusive), the Issuer
will not do any act or thing which would result in an adjustment to the
Conversion Price (as defined in the Conditions) of the Securities were the
Securities to have been issued at such time.

 
7.7  
Consents: no action or thing is required to be taken, fulfilled or done by the
Issuer  (including without limitation the obtaining of any consent or licence or
the making of any filing or registration) for the issue of the Securities or the
Shares to be issued upon conversion of the Securities, the carrying out of the
other transactions contemplated by the Contracts or the compliance by the Issuer
with the terms of the Securities and the Contracts as the case may be other than
(i) any action or thing which has been, or will on or prior to the Closing Date
be, taken, fulfilled or done and (in the case of any consent, licence, filing or
registration) which is, or will on the Closing Date be, in full force and effect
or (ii) any action or thing which the terms of the Securities and/or the
Contracts, as the case may be, provide or contemplate will be taken, fulfilled
or done after the Closing Date.

 
7.8  
Draft Offering Circular: (a) the Draft Offering Circular contains all
information with respect to the Issuer and its Subsidiaries, the Securities and
the Shares which is material in the context of the issue and the Offering of the
Securities, including all information required by applicable laws and all such
information, which, according to the particular nature of the Issuer and of the
Securities, and the Shares, investors and their professional advisers would
reasonably require and reasonably expect to find there for the purpose of making
an informed assessment of the assets and liabilities, financial position,
profits and losses, and prospects of the Issuer and the rights attaching to the
Securities and the Shares; (b) such information is true and accurate in all
material respects and is not misleading; (c) the opinions and intentions
expressed therein are honestly held and made and have been made after due and
careful consideration and are based on reasonable assumptions; (d) there are no
other facts the omission of which would make the Draft Offering Circular as a
whole or any such information or the expression of any such opinions or
intentions misleading; and (e) the Issuer has made all reasonable enquiries to
ascertain all facts which are material for the purposes aforesaid.

 
7.9  
Offering Circular: at the date of the Offering Circular: (a) the Offering
Circular will contain all information with respect to the Issuer and its
Subsidiaries, the Securities and the Shares which is material in the context of
the issue and the Offering of the Securities, including all information required
by applicable laws and all such information, which, according to the particular
nature of the Issuer and of the Securities, and the Shares, investors and their
professional advisers would reasonably require and reasonably expect to find
there for the purpose of making an informed assessment of the assets and
liabilities, financial position, profits and losses, and prospects of the Issuer
and the rights attaching to the Securities and the Shares; (b) such information
will be true and accurate in all material respects and will not be misleading;
(c) the opinions and intentions expressed therein will be honestly held and made
and will have been made after due and careful consideration and will be based on
reasonable assumptions; (d) there will be no other facts the omission of which

 
-7-

--------------------------------------------------------------------------------


 
 

  would make the Offering Circular as a whole or any such information or the
expression of any such opinions or intentions misleading; and (e) the Issuer
will have made all reasonable enquiries to ascertain all facts which are
material for the purposes aforesaid.

   

7.10  
Financial Statements of the Issuer: save as disclosed in the Draft Offering
Circular, (a) the audited consolidated financial statements of the Issuer and
its consolidated subsidiaries taken as a whole (the “Consolidated Group”) as at
and for the two years ended 31 December 2006 were prepared in accordance with
accounting principles generally accepted in the United States of America (“U.S.
GAAP”), consistently applied except as disclosed therein and present fairly in
all material respects, the financial position of the Issuer and of the
Consolidated Group as at the dates, and the results of operations and cashflows
of the Issuer and of the Consolidated Group for the periods, in respect of which
they have been prepared; (b) the unaudited interim consolidated financial
statements of the Consolidated Group for the three month period ended 31 March
2007 were prepared in accordance with U.S. GAAP consistently applied except as
disclosed therein and fairly present in all material respects the financial
position of the Issuer and of the Consolidated Group as at the dates, and the
results of operations and cashflows of the Issuer and of the Consolidated Group
for the periods, in respect of which they have been prepared; and (c) since 31
December 2006, there has been no adverse change, and no development involving a
prospective adverse change, in the financial condition, business or results of
operation or prospects of the Issuer or of the Consolidated Group, whether or
not arising in the ordinary course of business which could reasonably be
expected to have a material adverse effect on the Issuer or the Consolidated
Group, respectively.

 
7.11  
Non-Public Facts or Circumstances: neither the Issuer nor any of its directors
or officers is aware of any non-public fact or circumstance that, if made
public, would be likely to have a significant effect upon the price of the
Securities or the Shares or upon the Issuer or the Group. The Issuer is in
compliance with the listing rules of the UK Listing Authority and the London
Stock Exchange (including but not limited to continuous disclosure obligations).

 
7.12  
Litigation: save as disclosed in the Draft Offering Circular, neither the Issuer
nor any of its Subsidiaries is involved in any litigation, arbitration or other
proceedings relating to claims which either individually or in aggregate are, or
could reasonably be expected to be, materially adverse to the condition
(financial or otherwise), prospects or results of operations or general affairs
of the Issuer or the Consolidated Group and/or material in the context of the
issue of the Securities, nor, to the best of the Issuer’s knowledge, is any such
litigation, arbitration or other proceeding pending or threatened.

 
7.13  
Environment: save as disclosed in the Draft Offering Circular, neither the
Issuer nor any of its Subsidiaries is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
relating to the use, disposal or release of hazardous or toxic substances or
processes or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances or processes (collectively,
“environmental laws”), to the best of the Issuer’s knowledge (after due and
careful enquiry), owns or operates any real property contaminated with any
substance that is subject to any environmental laws, is liable for any disposal
or contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would individually or in the aggregate have a material adverse effect on
the Issuer or the Consolidated Group as a whole.

 
7.14  
Intellectual Property: save as disclosed in the Draft Offering Circular or which
is otherwise not material in the context of the issue of the Securities and the
Offering, so far

 
-8-

--------------------------------------------------------------------------------


 
 

  as the Issuer's Relevant Employees are aware: (i) the Issuer and each of its
Subsidiaries owns or possesses adequate rights to use its trademarks, trade
names, patents, service mark registrations, technology, know-how, copyrights,
confidential information and other intellectual property necessary for the
conduct of its business with respect to marketed products; and  (ii) neither the
Issuer nor any of its Subsidiaries has received any written notice of any
claim that it is infringing any such rights of others. For the purposes of this
Clause 7.14 the Issuer's "Relevant Employees" are those of its officers and
employees who in connection with the Offering have participated in due diligence
calls with the Joint Lead Managers on or before the date of this Agreement.

   

7.15  
No Stabilisation: none of the Issuer nor any of its Subsidiaries, nor any person
acting on behalf of the Issuer or any such Subsidiary (other than the
Stabilising Manager as to whom the Issuer does not make any representation) has
taken, or will from the date thereof up to and including the date falling 30
days after the Closing Date take, directly or indirectly, any action designed to
or which has constituted or which might reasonably be expected to cause or
result in the stabilisation in violation of applicable laws or manipulation of
the price of the Securities or any security to facilitate the sale or resale of
the Securities, provided for the avoidance of doubt that this restriction shall
not prohibit any broker acting on behalf of the Issuer's Employee Share Option
Trust from purchasing Shares in accordance with the rules, and subject to the
limits, of such trust's share buy-back programme.

 
7.16  
Directed Selling Efforts: neither the Issuer, nor any affiliate (as defined in
Rule 405 under the United States Securities Act of 1933, as amended (the
“Securities Act”)) of the Issuer, nor any person acting on behalf of the Issuer
or any such affiliate (save for the Managers as to whom the Issuer does not make
any representation) has engaged or will engage in any directed selling efforts
with respect to the Securities or the Shares within the meaning of Regulation S
(“Regulation S”) under the Securities Act in respect of the Securities and they
have complied and will comply with all of the offering restrictions’
requirements of Regulation S.

 
7.17  
Foreign Issuer: the Issuer is a “foreign issuer” (as such term is defined in
Regulation S).

 
7.18  
Taxation of Payments: as at the date hereof, and provided that the Securities
are upon their issue and remain at all times listed on the Official List and
admitted to trading on the PSM, all payments of principal and interest in
respect of the Securities and all payments by the Issuer under the Trust Deed
and the Agency Agreement, may be made free and clear of, and without withholding
or deduction for, any taxes, duties, assessments or governmental charges of
whatsoever nature imposed, levied, collected, withheld or assessed in the United
Kingdom or any political subdivision or authority thereof or therein having
power to tax.

 
7.19  
Stamp and Document Taxes: no stamp or other issuance or transfer taxes or duties
are payable in the United Kingdom, Luxembourg and Belgium or, in each case, any
political subdivision thereof or to any taxing authority thereof or therein in
connection with (i) the execution, sale and delivery by the Issuer of the
Securities (whether in definitive or global form) for the account of the
Managers in the manner contemplated in this Agreement, (ii) the conversion of
Securities into Shares, and the delivery thereof to holders of Securities, in
each case, in accordance with the terms of the Securities or (iii) the execution
or delivery of this Agreement, the Trust Deed, the Share Subscription Agreement
and the Agency Agreement, the Global Securities or the performance by the Issuer
of its obligations hereunder and thereunder save for any United Kingdom stamp
duty or stamp duty reserve

 
-9-

--------------------------------------------------------------------------------


 

  tax in connection with the issue of Shares that may be payable under sections
67, 70, 93 or 96 of the Finance Act 1986.

   

7.20  
NR Financial Statements: to the best of its knowledge and belief (having made
such due and careful enquiry as is reasonable in the circumstances), the NR
Audited Financial Statements were prepared in accordance with the requirements
of U.S. law and with U.S. GAAP, consistently applied, and present fairly in all
material respects (material being in the context of the Consolidated Group) the
financial position of New River Pharmaceuticals Inc. (“NR”) and of NR and its
subsidiaries taken as a whole (the "NR Group") as at the dates, and of the
results of operations and cashflows of the NR Group for the periods, in respect
of which they have been prepared. As used herein, “NR Audited Financial
Statements” means the audited consolidated financial statements of NR for the
fiscal years ended 31 December 2006 and 1 January 2006 incorporated by reference
in the Draft Offering Circular and which will be incorporated by reference in
the Offering Circular.

 
7.21  
No Material Adverse Change of NR since the NR Accounts Date: since 31 December
2006, to the best of its knowledge and belief (having made such due and careful
enquiry as is reasonable in the circumstances), there has been no change (nor
any development or event involving a prospective change) which would have a
material adverse effect in the context of the Consolidated Group on the
condition (financial or other), business, properties, prospects, results of
operations, profitability or general affairs of NR or of the NR Group, whether
or not arising in the ordinary course of business.

 
7.22  
Pro Forma Accounts: the unaudited pro forma financial information of the Issuer
incorporated by reference in the Draft Offering Circular and to be incorporated
by reference in the Offering Circular has been prepared to illustrate the effect
on the consolidated net assets of the Issuer as if the acquisition of NR as
referred to in the Draft Offering Circular (the “NR Acquisition”) had occurred
at 31 December 2006. Such pro forma financial information has been properly
compiled on the basis stated therein and such basis is consistent with the
accounting policies of the Issuer.

 
7.23  
Information in Respect of NR: to the best of its knowledge and belief (having
made such due and careful enquiry as is reasonable in the circumstances), the
Issuer is not aware of any non-public fact or circumstance relating to the NR
Acquisition, NR or the NR Group that, if made public would be material in the
context of the issue and offering of the Bonds or which would otherwise be
necessary to enable investors to make an informed assessment of the assets and
liabilities, financial position, profits and losses, and prospects of the
Company (both before and after completion of the NR Acquisition).

 
 
8  
Covenants of the Issuer

 
The Issuer covenants to and agrees with the Joint Lead Managers on behalf of the
Managers that:
 
8.1  
Expenses: it will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Issuer’s legal advisers; (ii) the fees,
disbursements and expenses of the Issuer’s accountants; (iii) all expenses of
the Issuer in connection with the listing of the Securities (including, without
limitation, any advertisements required in connection therewith); (iv) the cost
of the preparation and delivery of the Securities in temporary and definitive
forms, the preparation and printing of the Offering Circular and any amendments
and supplements thereto and the mailing and delivery of copies thereof to the
Managers; (v) the cost of printing or reproducing this Agreement, the Share
Subscription Agreement,

 
-10-

--------------------------------------------------------------------------------


 
 

  the Trust Deed, the Agency Agreement and any other documents prepared in
connection with the offering, issue and initial delivery of the Securities; (vi)
the fees and expenses of the Trustee in connection with the preparation and
execution of the Trust Deed and the Agency Agreement and the issue of the
Securities and compliance with the Terms and Conditions of the Securities
(including, without limitation, the fees and expenses of the Trustee’s legal
advisers) and; (vii) the fees and expenses of the Paying and Conversion Agents
in connection with the preparation and execution of the Paying and Conversion
Agency Agreement and the issue, exchange and listing of the Securities; in
addition the Issuer shall reimburse Goldman Sachs International for legal fees,
disbursements and expenses incurred in connection with the transaction during
2006, and the Joint Lead Managers for the fees, disbursements and expenses of
their legal advisers incurred in connection with the transaction in 2007 in an
amount not exceeding U.S.$200,000;

   

8.2  
Stamp Taxes: the Issuer will pay any stamp duty, stamp duty reserve tax, issue,
registration, documentary or other similar taxes and duties, including interest
and penalties arising in respect thereof, payable in the United Kingdom, Belgium
and Luxembourg on or in connection with the creation, issue and initial delivery
of the Securities in accordance with the Trust Deed and Agency Agreement or the
execution or delivery of such Agreements or this Agreement;

 
8.3  
Value Added Tax: sums payable under this Agreement are (unless expressly stated
otherwise) exclusive of amounts in respect of any applicable value added tax,
which amounts shall be payable in addition to the sums stated to be payable
under this Agreement on presentation of an appropriate value added tax invoice;

 
8.4  
Warranties: it will notify the Managers promptly of the occurrence at any time
prior to satisfaction of the consideration being made for the Securities on the
Closing Date of any event which renders or may render untrue or incorrect any of
the representations and warranties in Clause 7 by reference to the facts and
circumstances pertaining at such time and take such steps as may be reasonably
requested by the Joint Lead Managers to remedy and/or publicise the same;

 
8.5  
Delivery of Offering Circular: the Issuer will prepare and deliver to the Joint
Lead Managers on behalf of the Managers, subject to the UK Listing Authority
having agreed to list the Securities and the London Stock Exchange having agreed
to admit the Securities to trading, on or before 4 May 2007, three copies of the
Offering Circular, signed by an authorised officer of the Issuer. The Issuer
will deliver to each Manager, without charge, from time to time as requested,
such number of copies of the Offering Circular and any amendment or supplement
thereto prepared pursuant to Clause 8.6 as each Manager may reasonably request;

 
8.6  
Supplemental Offering Circular: the Issuer will advise the Managers promptly of
any proposal to amend or supplement the Offering Circular and will not effect
such amendment or supplementation without the Managers’ consent (such consent
not to be unreasonably withheld or delayed). If at any time prior to completion
of the distribution of the Securities or the payment of the subscription monies
for the Securities on the Closing Date, any event shall have occurred as a
result of which the Offering Circular, as then amended or supplemented, would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they are made when such Offering Circular is delivered, not
misleading in any respect or if for any other reason it shall be necessary to
amend or supplement the Offering Circular, the Issuer will promptly notify the
Managers and, upon request from the

 
-11-

--------------------------------------------------------------------------------


 

  Managers, will prepare and furnish without charge to the Managers as many
copies as each Manager may from time to time reasonably request of an amended
Offering Circular or a supplement to the Offering Circular which will correct
such statement or omission;

   

8.7  
Public Announcements: between the date hereof and the Closing Date, none of the
Issuer nor any of its affiliates will without the prior consent of the Joint
Lead Managers (such approval not to be unreasonably withheld or delayed) issue
any public announcement which would be material in the context of the issue and
offering of the Securities, provided that nothing herein shall prevent the
Issuer (or any such affiliate) from complying with any applicable laws or
regulations; and

 
8.8  
Directed Selling: neither the Issuer, nor any affiliate of the Issuer, nor any
person acting on behalf of the Issuer or any such affiliate (save for the
Managers as to whom the Issuer does not so covenant or agree) will engage in any
directed selling efforts with respect to the Securities and the Shares within
the meaning of Regulation S.

 
 
9  
Conditions Precedent

 
The several obligations of the Managers hereunder shall be subject to the
condition that the Issuer shall have performed all of its obligations hereunder
to be performed prior to the Closing Date, and to the following additional
conditions:
 
9.1  
Material Adverse Change: there not having been between the signing of this
Agreement and the Closing Date any loss or interference with the Issuer’s
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labour dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Offering Circular,
or any change in the shareholders’ funds or long-term debt of the Issuer, its
Subsidiaries or the Group or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, shareholders' equity or results of operations of the Issuer or the
Group, the effect of which is, in the judgment of the Joint Lead Managers, so
material and adverse as to make it impracticable or inadvisable for the Issuer
to proceed with the public offering or the delivery of the Securities on the
terms and in the manner contemplated in this Agreement;

 
9.2  
Compliance: there not having been any change, or any development or event
reasonably likely to involve a prospective change, which would render or be
capable of rendering untrue and incorrect any of the representations and
warranties contained in Clause 7 on the Closing Date as though they had been
made and given on each such date by reference to the facts and circumstances
then pertaining;

 
9.3  
Certificate: there having been delivered to the Joint Lead Managers a
certificate, dated the Closing Date, signed by a duly authorised officer of the
Issuer as to the matters set out in Clause 9.2 above and to the effect that on
or prior to the Closing Date the Issuer has performed all of its obligations
under this Agreement to be performed on or prior to such date;

 
9.4  
Listing: the Securities having been duly admitted to listing by the UK Listing
Authority and duly admitted to trading on the Exchange, subject only to the
issue of the Global Security or the Joint Lead Managers being satisfied that
such listing and trading will be granted shortly after the Closing Date;

 
-12-

--------------------------------------------------------------------------------


 
9.5  
Contracts: the Trust Deed and the Agency Agreement having been executed and
delivered by the respective parties thereto on or prior to the Closing Date;

 
9.6  
Legal opinions: (i) Linklaters LLP, English legal advisers to the Managers and
the Trustee, having furnished to the Managers and the Trustee their written
opinion dated the Closing Date in a form satisfactory to the Joint Lead
Managers, (ii) Davis Polk & Wardwell, U.S. legal advisers to the Issuer, having
furnished to the Managers and the Trustee their written “no-registration”
opinion dated the Closing Date in a form satisfactory to the Joint Lead
Managers;

 
9.7  
Offering Circular: the Issuer having prepared, published and delivered to the
Managers on or before the date falling two business days prior to the Closing
Date the Offering Circular, in form and substance satisfactory to the Joint Lead
Managers; and

 
9.8  
Auditors’ Letters: on the date of this Agreement, the date of the Offering
Circular and on the Closing Date, there having been delivered to the Managers
letters, in form and substance satisfactory to the Joint Lead Managers on behalf
of the Managers, dated the date of this Agreement, the date of the Offering
Circular and the Closing Date, respectively, and addressed to the Managers, from
Deloitte & Touche LLP, the auditors of the Issuer.

 
If any of the foregoing conditions is not satisfied this Agreement shall
(subject as mentioned below) thereupon terminate and the parties hereto shall
(subject to the provisions of Clause 12.3) be, to such extent, released and
discharged from their respective obligations hereunder, provided that the Joint
Lead Managers on behalf of the Managers may waive compliance with any one or
more provisions of this Clause 9 other than the execution of the Trust Deed and
the Agency Agreement.
 
 
10  
Confirmations and Undertakings of the Managers

 
Each of the Managers severally undertakes to and with the Issuer and the other
Managers that the Securities subscribed by it pursuant to this Agreement have
only been and will only be offered or subscribed on the following terms:
 
10.1  
United States

 
10.1.1  
Each Manager acknowledges that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except in
accordance with Regulation S or pursuant to an exemption from the registration
requirements of the Securities Act and each Manager represents and agrees: that
it has offered and sold the Securities, and will offer and sell the Securities
(i) as part of their distribution at any time and (ii) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, only
in accordance with Rule 903 of Regulation S under the Securities Act.
Accordingly, neither it, its affiliates nor any persons acting on its or their
behalf have engaged or will engage in any directed selling efforts with respect
to the Securities or the Shares, and it and they have complied and will comply
with the offering restrictions requirement of Regulation S. It agrees that, at
or prior to confirmation of sale of Securities it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 
-13-

--------------------------------------------------------------------------------


 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, except
in either case in accordance with Regulation S under the Securities Act”.
 
Terms used in this paragraph have the meanings given to them by Regulation S.
 
10.1.2  
Each Manager represents and agrees that, except to the extent permitted under
U.S. Treas. Reg. §1.163-5(c)(2)(i)(D) (the “D Rules”), (1) it has not offered or
sold, and during the restricted period will not offer or sell, Securities to a
person who is within the United States or its possessions or to a United States
person, (2) it has not delivered and will not deliver within the United States
or its possessions  Securities that are sold during the restricted period, (3)
it has and throughout the restricted period will have in effect procedures
reasonably designed to ensure that its employees and agents who are directly
engaged in selling Securities are aware that Securities may not be offered or
sold during the restricted period to a person who is within the United States or
its possessions or to a United States person, (4) if it is a United States
person it is acquiring the Securities for purposes of resale in connection with
their original issuance and if it retains Securities for its own account, it
will only do so in accordance with the requirements of U.S. Treas. Reg.
§1.163-5(c)(2)(i)(D)(6), (5) with respect to each affiliate that acquires from
it Securities in bearer form for the purpose of offering or selling such
Securities during the restricted period, each Manager either (a) repeats and
confirms the representations and agreements contained in Clauses (1), (2), (3)
and (4) above on the affiliate’s behalf or (b) agrees that it will obtain from
such affiliate for the Issuer’s benefit the representations and agreements
contained in Clauses (1), (2), (3) and (4) above, and (6) it will obtain for the
Issuer’s benefit the representations and agreements contained in Clauses (1),
(2), (3), (4) and (5) above from any person other than an affiliate with whom it
enters into a written contract, as defined in U.S Treas, Reg. § 1.163.
5(c)(2)(i)(D)(4) for the offer or sale of Securities during the restricted
period.

 
Terms used in sub-section 10.1.2 have the meanings given to them by the U.S.
Internal Revenue Code of 1986, as amended, and regulations thereunder, including
the D Rules.
 
10.2  
United Kingdom

 
10.2.1  
Each Manager has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities in circumstances in which section 21(1) of
the FSMA does not apply to the Issuer; and

 
10.2.2  
Each Manager has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.

 
10.3  
Jersey

 
-14-

--------------------------------------------------------------------------------


 
Each Manager agrees that it will not circulate in Jersey any offer for
subscription, sale or exchange of the Securities without either the prior
consent of the Jersey Financial Services Commission or pursuant to an exemption
from the requirement to obtain such consent.
 
10.4  
Republic of Italy

 
Each Manager agrees that it will not make an offer of the Securities to the
public in the Republic of Italy (“Italy”) other than:
 
(a)  
to professional investors (investitori qualificati), as defined pursuant to
Article 100, paragraph 1(a), of Legislative Decree No 58, 24 February 1998 (the
“Financial Services Act”) as amended and restated from time to time; or

 
(b)  
in any other circumstances provided under Article 100 paragraph 1 of the
Financial Services Act and under Article 33, paragraph 1, of CONSOB Regulation
No. 11971 of 14 May 1999, as amended, where exemptions from the requirement to
publish a prospectus pursuant to Article 94 of the Financial Services Act are
provided.

 
Moreover, and subject to the foregoing, each the Manager acknowledges that any
offer, sale or delivery of the Securities or distribution of copies of the
Offering Circular or any other document relating to the Securities in Italy
under (a) or (b) above must be:
 
(i)  
made by an investment firm, bank or financial intermediary permitted to conduct
such activities in Italy in accordance with the Financial Services Act,
Legislative Decree No. 385 of 1 September 1993 (the “Banking Act”), CONSOB
Regulation No. 11522, 1 July 1998, all as amended; and

 
(ii)  
in compliance with the so-called subsequent notification to the Bank of Italy,
pursuant to Article 129 of the Banking Act, as applicable;

 
(iii)  
in compliance with Article 100-bis of the Financial Services Act (if
applicable); and

 
(iv)  
in compliance with any other applicable laws and regulations including any
relevant limitations which may be imposed by CONSOB.

 
10.5  
Each Manager acknowledges that no action has been or will be taken by the Issuer
or such Manager that would permit a public offering of the Securities or
possession or distribution of the Offering Circular or other offering material
relating to the Securities in any country or jurisdiction where action for that
purpose is required. Accordingly, such Manager will observe, to the best of its
knowledge and belief, all applicable laws and regulations in each jurisdiction
in or from which it may offer or sell Securities or have in its possession or
distribute the Offering Circular or other offering material relating to the
Securities and any offer, sale, delivery or distribution of the Securities, the
Offering Circular or other offering material relating to the Securities by it
will be made on the same terms as above.

 
10.6  
Without prejudice to the provisions of paragraphs 10.1 to 10.5 above, neither
the Issuer nor any of the other Managers shall have any responsibility for, and
each Manager will obtain any consent, approval or permission required by it for
the subscription, offer or sale by such Manager of the Securities under the laws
and regulations in force in any jurisdiction to which it is subject or in or
from which it makes any subscription, offer or sale.

 
-15-

--------------------------------------------------------------------------------


 
11  
Indemnification

 
11.1  
The agreement of the Managers to subscribe for the Securities is entered into on
the basis of the representations and warranties and agreements of the Issuer
contained in this Agreement and the Issuer undertakes with the Managers and each
of them that if any Manager or any of its respective directors and officers and
each United States person (if any) who controls such Manager for the purpose of
Section 15 of the Securities Act (each a “relevant party”) incurs any losses,
liabilities, costs, claims, charges, actions, proceedings, damages, expenses or
demands (each a “loss”) as a result of or arising out of, or in relation to, any
misrepresentation or alleged misrepresentation or any breach or alleged breach
of any of the aforesaid representations, warranties or agreements of the Issuer
(including as a result of any failure to be able to repeat such representations
and warranties on the date of the Offering Circular and on the Closing Date by
reference to the facts and circumstances then pertaining as contemplated by
Clause 9.2) or in connection with any untrue statement or alleged untrue
statement contained in the Offering Circular or the term sheet in the agreed
form relating to the Securities or any omission or alleged omission to state
therein a material fact, necessary to make the statement therein not misleading,
the Issuer shall pay to that Manager promptly an amount equal to such loss. No
Manager shall have any duty or obligation, whether as fiduciary or trustee of
any relevant party or otherwise, to recover any such payment or to account for
any other person for any amounts paid to it under this section.

 
If any action, proceeding, claim or demand shall be brought or asserted against
a relevant party in respect of which the Issuer is or may be liable to make
payment as herein provided, the relevant Manager shall promptly notify the
Issuer in writing and the Issuer shall have the option to assume the defence
thereof, including the employment of legal advisers approved by the relevant
Manager, subject to the payment by the Issuer of all fees and expenses relating
thereto and provided that such legal advisers shall not, save with the consent
of the relevant Manager, also be legal advisers to the Issuer; provided that if
the defendants in any such action, proceeding, claim or demand include the
Issuer and the Managers or any of them, and the Joint Lead Managers on behalf of
the Managers or the relevant Manager shall have reasonably concluded that there
may be legal defences available to all the Managers or the relevant Manager
shall have concluded that there may be legal defences available to the relevant
party which are different from or additional to those available to the Issuer,
and in the event that the Issuer is prevented from assuming such different or
additional legal defences on behalf of the Managers or the relevant party, the
Joint Lead Managers on behalf of the Managers or the relevant Manager, as the
case may be, shall have the right, at the expense of the Issuer, to select
separate legal advisers to assume such legal defences and otherwise to
participate in the defence of such action, proceeding, claim or demand on behalf
of the Joint Lead Managers on behalf of the Managers or of the relevant Manager,
as the case may be.
 
11.2  
Upon receipt of notice from the Issuer of its election so to assume the defence
of any such action, proceeding, claim or demand and approval by the relevant
Manager as aforesaid of legal advisers, the Issuer will not be liable to any
relevant party under this Clause 11 for any fees or expenses subsequently
incurred by such relevant party in connection with the defence thereof unless:

 
11.2.1  
the relevant Manager shall have employed legal advisers in connection with the
assumption of legal defences in accordance with the proviso to Clause 11.1
above; or

 
-16-

--------------------------------------------------------------------------------


 
11.2.2  
the Issuer shall not have employed legal advisers approved by or on behalf of
the relevant Manager to represent such relevant party within a reasonable time
after notice of commencement of the action or proceedings or the making of any
claim or demand; or

 
11.2.3  
the Issuer has authorised the employment of separate legal advisers by the
Managers or any of them,

 
in which case it will reimburse the relevant Manager all such fees and expenses.
 
11.3  
The Issuer and the Managers, as the case may be, undertake not to compromise or
settle any such action, proceeding, claim or demand without the consent of the
relevant Manager or the Issuer, as the case may be. If any such action,
proceeding, claim or demand shall be settled with the consent of the Issuer or
the relevant Manager, as the case may be, or if there be a final judgment for
the plaintiff in relation thereto, the Issuer agrees to pay on demand to the
relevant Manager an amount equal to any losses incurred by reason of such
settlement or judgment (other than any fees and expenses incurred in
circumstances where the Issuer is not to be liable therefor under paragraph 11.2
above).

 
11.4  
The respective indemnities, agreements, representations, warranties and other
statements of the Issuer and the Managers, as set forth in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement, shall
remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of any Manager or the
Issuer and shall survive delivery of and satisfaction of the consideration for
the Securities.

 
 
12  
Termination and Failure of Underwriting

 
12.1  
If, at any time prior to the time specified in Clause 5.1 on the Closing Date:

 
12.1.1  
in the opinion of the Joint Lead Managers there shall have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the London Stock Exchange ; (ii) a suspension or material
limitation in trading in the Issuer’s securities on the London Stock Exchange;
(iii) a general moratorium on commercial banking activities in New York or
London declared by the relevant authorities, or a material disruption in
commercial banking or securities settlement or clearance services in the United
States, the United Kingdom, Belgium or Luxembourg; (iv) a change or development
involving a prospective change in taxation in the United Kingdom or the United
States affecting the Issuer, the Shares or the Securities or the transfer
thereof; (v) the outbreak or escalation of hostilities involving the United
States or the United Kingdom or the declaration by the United States or the
United Kingdom of a national emergency or war or (vi) the occurrence of any
other calamity or crisis or any change in financial, political or economic
conditions or currency exchange rates or controls, if the effect of any such
event in the judgment of the Joint Lead Managers makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the
Securities being delivered at such time on the terms and in the manner
contemplated in the Offering Circular or

 
12.1.2  
any breach of the representations or warranties set forth in this Agreement, any
failure by the Issuer to perform any of the agreements set forth in this
Agreement or any change which would render the said representations or
warranties inaccurate if

 
-17-

--------------------------------------------------------------------------------



 

  they were to be repeated immediately thereafter comes to the notice of any of
the Managers,

 
then the Joint Lead Managers on behalf of the Managers shall be entitled (but
not bound) by notice to the Issuer to elect to treat such event, breach or
failure as terminating this Agreement whereupon the parties shall to such extent
be released from their respective obligations hereunder (other than the Issuer’s
obligations pursuant to Clause 12.3).
 
12.2  
(a) If any Manager shall default in its obligation to procure subscribers for,
failing which to subscribe the Securities on the Closing Date, the Joint Lead
Managers may in their discretion, but with the Issuer’s consent, arrange for the
Joint Lead Managers or another party or other parties satisfactory to the Issuer
to subscribe for or purchase such Securities on the terms contained herein and
the Issuer may in its discretion procure another party or other parties
satisfactory to the Joint Lead Managers to procure subscribers for, failing
which to subscribe the Securities on the terms set out herein. In the event that
the Joint Lead Managers or the Issuer shall notify the other within 36 hours
that it has arranged, on the basis described above, for another party or parties
to procure subscribers for, failing which to subscribe the Securities then the
Issuer shall have the right to postpone the Closing Date for a period of not
more than seven days in order to effect whatever changes may thereby be made
necessary in the Offering Circular or in any other documents or
arrangements.  The term “Manager” as used in this Agreement shall include any
person substituted under this Clause with like effect as if such person had
originally been a party to this Agreement with respect to such Securities but
nothing herein shall relieve a defaulting Manager from liability for its
default.

 
(b) If, after giving effect to any arrangements for the subscription of the
Securities of a defaulting Manager or Managers by the Joint Lead Managers and
the Issuer as provided in (a) above, the aggregate number of such Securities
which remain unsubscribed does not exceed one eleventh of the aggregate number
of all of the Securities to be subscribed on the Closing Date, then the Issuer
shall have the right to require each non-defaulting Manager to subscribe for the
number of Securities which such Manager agreed to subscribe for hereunder on the
Closing Date and, in addition, to require each non-defaulting Manager to
subscribe for its pro rata share (based on the number of Securities which such
Manager agreed to subscribe for hereunder) of the Securities of such defaulting
Manager or Managers for which such arrangements have not been made; but nothing
herein shall relieve a defaulting Manager from liability for its default.
 
(c) If, after giving effect to any arrangements for the subscription or purchase
of the Securities of a defaulting Manager or Managers by the Joint Lead
Managers, the Issuer as provided in (a) above, the aggregate number of such
Securities which remains unsubscribed exceeds one eleventh of the aggregate
number of all of the Securities to be subscribed on the Closing Date, then this
Agreement shall thereupon terminate, without liability on the part of any
non-defaulting Manager or the Issuer, (other than the Issuer’s obligations
pursuant to Clause 12.3); but nothing herein shall relieve a defaulting Manager
from liability for its default.
 
12.3  
If this Agreement shall be terminated pursuant to Clauses 9 or 12, or if for any
other reason the Securities are not delivered by or on behalf of the Issuer as
provided herein, then notwithstanding any prior agreement between the Issuer and
the Managers, the Issuer agrees, subject to and in accordance with Clause 8.1,
to reimburse the Managers through the Joint Lead Managers for their
out-of-pocket expenses, but the Issuer shall not then be

 
-18-

--------------------------------------------------------------------------------


 

  under any further liability to any Manager except as provided in Clause 8.1
and Clause 11.1, which shall remain in full force and effect.

   

13  
Lock Up

 
During the period beginning from the date hereof and continuing to the date 90
days after the Closing Date the Issuer shall not, without the prior written
consent of the Joint Lead Managers, offer, pledge, sell, contract to sell or
sell any option or contract to purchase, purchase any option to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of or
issue any Shares, including but not limited to any securities (including
American Depositary Shares (“ADSs”)) that are convertible into or exchangeable
for, or that represent the right to receive, Shares, or to enter into any swap
or similar agreement that transfers, in whole or in part, the economic risk or
benefit of ownership of Shares, whether any of the foregoing transactions is to
be settled by delivery of Shares or other such securities, in cash or otherwise,
or publicly to announce plans to do any of the foregoing, other than (i) the
Securities or (ii) in connection with transactions which have already been
publicly announced or (iii) pursuant to scrip dividend schemes or (iv) upon
exercise of existing options or exchange rights in respect of Shares or ADSs or
(v) pursuant to the grant of options, securities or other rights under any
employees’ share or option or incentive scheme or (vi) the issue of ADSs in
respect of existing Shares or the surrender of existing ADSs in return for the
underlying Shares.
 
 
14  
Notices

 
In all dealings hereunder, the parties hereto shall be entitled to act and rely
upon any statement, request, notice or agreement on behalf of any Manager made
or given by the Managers jointly or by the Joint Lead Managers on their behalf.
 
Any notice hereunder to the Issuer shall be given to it at its address at
Hampshire International Business Park, Chineham, Basingstoke, Hampshire RG24
8EP, United Kingdom, Attention: Group Treasurer (copy to Legal Department); fax
+ 44 (0) 12 5689 4713 by the Joint Lead Managers on behalf of the Managers, and
any notice or document to be given or sent by the Issuer to the Managers shall
be given or sent to the Joint Lead Managers on behalf of the Managers and
addressed to the Managers, c/o Goldman Sachs International, Peterborough Court,
133 Fleet Street, London EC4A 2BB, Attention: Dan Martin fax: + 44 (0) 20 7774
5137. All such notices shall be given by letter delivered in person, or sent by
fax.
 
 
15  
Successors and Assigns

 
This Agreement shall be binding upon, and enure solely to the benefit of, the
Managers, the Issuer and their respective successors and assigns, and no other
person shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Securities from any Manager shall be deemed a successor
or assign by reason merely of such purchase.
 
-19-

--------------------------------------------------------------------------------


 
 
16  
Time of the Essence

 
Any date or period specified in this Agreement may be postponed or extended by
mutual agreement among the parties, but as regards any date or period originally
fixed or so postponed or extended, time shall be of the essence.
 
 
17  
Governing Law

 
This Agreement shall be governed by and construed in accordance with English
law.
 
 
18  
Counterparts

 
This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
 
 
19  
Headings

 
The descriptive headings of this Agreement are for convenience of reference only
and shall not define or limit the provisions thereof. References in this
Agreement to a document in the “agreed form” are references to such document in
the form of copies signed for the purpose of identification by Linklaters LLP
and Slaughter and May with such amendments only as may be agreed between the
Issuer and the Joint Lead Managers on behalf of the Managers.
 
If the foregoing is in accordance with your understanding, please sign and
return to us one counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof shall constitute a binding agreement among
each of the Managers and the Issuer.
 
 
20  
Contracts (Rights of Third Parties) 1999

 
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.
 


 
Yours faithfully
 
SHIRE PLC
 
By:  PATRICK CLEMENTS
 
Accepted as of the date hereof at London, England:
 
ABN AMRO BANK N.V. and NM ROTHSCHILD & SONS LIMITED (trading together as ABN
AMRO Rothschild, an unincorporated equity capital markets joint venture)
 
By: JULIAN HALL
 


 
BARCLAYS BANK PLC
 
By: RICHARD JOHNSON
 


-20-

--------------------------------------------------------------------------------


 
CITIGROUP GLOBAL MARKETS LIMITED
 
By: RUPERT MITCHELL
 


 
GOLDMAN SACHS INTERNATIONAL
 
By: SILJE EINERKJAER
 


 
MORGAN STANLEY & CO. INTERNATIONAL PLC
 
By: MANDY DE FILIPPO
 


 
DEUTSCHE BANK AG
 
THE ROYAL BANK OF SCOTLAND PLC
 
Each by its duly authorised attorney:
 
By: SILJE EINERKJAER
 

-21-

--------------------------------------------------------------------------------



SCHEDULE 1

PART A: FIRM SECURITIES
 
 


 
Name
   
Underwriting Commitment
   
% of Aggregate Amount of Firm Securities offered
 
Principal amount of Firm Securities
US$
Corresponding number of Jersey Preference Shares
ABN AMRO Bank N.V. and NM Rothschild & Sons Limited (trading together as ABN
AMRO Rothschild, an unincorporated equity capital markets joint venture)
20%
 
200,000,000
20,000
Barclays Bank PLC
20%
 
200,000,000
20,000
Citigroup Global Markets Limited
20%
 
200,000,000
20,000
Goldman Sachs International
20%
 
200,000,000
20,000
Morgan Stanley & Co. International plc
3.75%
 
37,500,000
3,750
Deutsche Bank AG
3.75%
 
37,500,000
3,750
The Royal Bank of Scotland plc
12.50%
 
125,000,000
12,500
Total
100%
 
U.S.$1,000,000,000
100,000



 

-22-

--------------------------------------------------------------------------------



SCHEDULE 1

PART B: OPTIONAL SECURITIES
 
 
Name
% of Aggregate Amount of Optional Securities
 
% of Aggregate Amount of Jersey Preference Shares (1)
ABN AMRO Bank N.V. and NM Rothschild & Sons Limited (trading together as ABN
AMRO Rothschild, an unincorporated equity capital markets joint venture)
23.88%
 
23.88%
Barclays Bank PLC
23.88%
 
23.88%
Citigroup Global Markets Limited
23.88%
 
23.88%
Goldman Sachs International
23.88%
 
23.88%
Morgan Stanley & Co. International plc
4.48%
 
4.48%
Total
100%
 
100%



 


 
(1)
The number of Jersey Preference Shares to be delivered as consideration for
Optional Securities by each Joint Lead Manager shall be that number of Jersey
Preference Shares calculated by dividing the principal amount of Optional
Securities to be subscribed by such Joint Lead Manager, by U.S.$1,000,000.

 

-23-

--------------------------------------------------------------------------------



SCHEDULE 2
 
Option Notice
 
[●] May 2007
 




Shire plc
Hampshire International Business Park
Chineham
Basingstoke
Hampshire RG24 8EP
United Kingdom


 


 
Shire plc
U.S$1,000,000,000 2.75 per cent. Convertible Bonds due 2014


 
The Joint Lead Managers hereby irrevocably exercise the over-allotment option
contained in Clause 1.2 of the subscription agreement dated 2 May 2007 (the
“Subscription Agreement”) in respect of U.S.$[●] principal amount of Optional
Securities (as defined in the Subscription Agreement). The aggregate principal
amount of the Securities will now be U.S.$[●].
 
Signed on behalf of:
 


 
ABN AMRO BANK N.V. and NM ROTHSCHILD & SONS LIMITED (trading together as ABN
AMRO Rothschild, an unincorporated equity capital markets joint venture)
 
By: .....................................
 


 
BARCLAYS BANK PLC
 
By: .....................................
 


 
CITIGROUP GLOBAL MARKETS LIMITED
 
By:
 


 
GOLDMAN SACHS INTERNATIONAL
 
By: .....................................
 


 
MORGAN STANLEY & CO. INTERNATIONAL PLC
 
By: .....................................
 
-24-

--------------------------------------------------------------------------------

